Citation Nr: 0308821	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  95-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran retired from active service in December 1993 with 
more than 27 years of military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  This rating determination granted 
service connection for left knee traumatic arthritis, status 
post surgery; residuals of shrapnel wound of the left 
shoulder with retained foreign body; and for degenerative 
disc disease of the lumbar spine.  A 10 percent rating was 
assigned for the left knee disability, while noncompensable 
ratings were awarded for the left shoulder and lumbar spine 
disabilities.  Subsequent to testimony given at a personal 
hearing in October 1994 and VA examination in December 1994, 
a hearing officer determined that each of these disorders 
should be assigned increased disability ratings.  The left 
knee disorder was increased to a 30 percent disability 
evaluation under Diagnostic Code 5010-5257.  The left 
shoulder disability was increased to 20 percent, and the 
lumbar spine disability was increased to a 10 percent rating.  
These increases were promulgated in an August 1995 rating 
decision.

The case came before the Board in December 1997, when it was 
remanded, in part, for further development with respect to 
the issues of a rating in excess of 10 percent for the lumbar 
spine disability; a rating in excess of 20 percent for the 
left shoulder disability; and a rating in excess of 30 
percent for the left knee disability.  Following the 
requested development, the RO increased the rating for the 
lumbar spine disability from 10 percent to a 40 percent 
effective from January 1, 1994.  

By a decision issued in September 2002, the Board denied a 
rating in excess of 40 percent for the back disability and a 
rating in excess of 20 percent for the left shoulder 
disability.  At that time the Board determined that further 
development was still required to properly evaluate the 
veteran's left knee disability.  The Board undertook 
additional development with regard to this issue pursuant to 
38 C.F.R. § 19.9(a)(2)).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence of this case pursuant to 
38 C.F.R. § 19.9(a)(2).  The veteran was accorded an 
examination in February 2003 to determine the severity of his 
left knee disability. 

Since the Board undertook the aforementioned development, the 
United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  
Also, the RO must notify the appellant of the applicable 
provisions of VCAA, including what evidence is needed to 
support the claim, what evidence VA will develop, and what 
evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 30 percent for his left knee disability 
taking into consideration the results of 
the February 2003 VA examination.  The 
decision by the RO must also reflect that 
consideration was given to the possibility 
of assigning separate ratings for 
arthritis and instability of the knee.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


